DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed 10/15/2021.
Claims 1-5, 7-10 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 3, 4, 8, 9 is/are rejected under 35 U.S.C. 103 as being obvious over US 2015/0267951 to Berg in view of US 2008/0101974 to Ro.
Regarding claim 1, Berg teaches an accumulator assembly (Fig. 2), characterized in comprising:
an accumulator tank body (126), wherein an inlet and outlet port (202) is disposed at the bottom of the tank body and is flush therewith (See Fig. 2); and
a connecting pipe (124), having a first end connected to the inlet and outlet port, and a second end for connection to an air conditioning system. (See Fig. 1).
Berg does not teach,

Ro teaches
A refrigerant compressor and accumulator (46, Fig. 1), and further teaches that a curved surface provides a reduced resistance to fluid flow. (par. 45). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Berg, in view of Ro, in order to facilitate fluid flow from and to the inlet and outlet port.    
Regarding claim 2, Berg teaches the accumulator assembly (126) as recited in claim 1, characterized in that the inlet and outlet port (202) is disposed at a lowest point of the bottom of the accumulator tank body. (see Fig. 2)

Regarding claim 3, Berg teaches the accumulator assembly as recited in claim 1, characterized in that the inlet and outlet port is disposed at a center point of the bottom of the accumulator tank body. (See Fig. 2)

Regarding claim 4, Berg teaches the accumulator assembly (126) as recited in claim 1, characterized in that the accumulator tank body has a level bottom. (see Fig. 2)

Regarding claim 8, Berg teaches a heat pump system, further including the accumulator assembly (126) of claim 1.


Regarding claim 9, Berg teaches the heat pump system as recited in claim 8, characterized in further comprising a heat exchange circuit (Fig. 1) having a compressor exhaust port (108, par. 22), a four-way valve assembly (110), a condenser (112, during cooling mode, par. 27), a throttling member (116a), the accumulator assembly (126), an evaporator (118, during cooling mode, par. 27) and a compressor suction port (120), sequentially connected via pipes;
wherein, the four-way valve assembly is capable of switching the flow direction to enable a cooling mode and a heating mode; (par. 22).
in the cooling mode, the refrigerant medium is circulated from the compressor exhaust port to the compressor suction port via the four-way valve assembly, condenser, throttling member, and evaporator; and (see par. 22, solid lines in valve (110) show the order of the cooling mode in Fig. 3)
in the heating mode, the refrigerant medium circulates from the compressor exhaust port to the compressor suction port via the four-way valve assembly, evaporator, throttling member, and condenser. (see par. 22, dashed lines in valve (110) show the order of the heating mode in heating mode)

Claims 5, 7 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0267951 to Berg in view of US 2008/0101974 to Ro and US 2014/0034275 to Grabon.
Regarding claims 5, and 7, Berg teaches the accumulator assembly as recited in claim 1, but does not teach,
Claim 5 - characterized in that the connecting pipe is welded to the inlet and outlet port.
Claim 7 - characterized in further comprising the connecting pipe being a round pipe.
Grabon teaches an accumulator (title) with circular inlet an outlet ports (24, 26, Fig. 6), and the device is assembled using welding (par. 25).
Regarding claims 5 and 7, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Berg, in view of Grabon, in order to simplify construction by using pipes that have common readily available geometries and manufacturing techniques commonly used in metal working, in particularly to avoid the need of additional manufacturing steps, such as drilling holes that would be required by fasteners.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0267951 to Berg in view of US 2008/0101974 to Ro US 2002/0189280 to Taira and US 7,591,145 to Wiggs.
Regarding claim 10, Berg teaches the heat pump system as recited in claim 9, but does not teach,

in the cooling mode, the connecting pipe serves as a drain pipe, and a portion of the refrigerant flows out of the accumulator tank body;
in the heating mode, the connecting pipe serves as a liquid inlet pipe, and a portion of the refrigerant flows into the accumulator tank body.
Taira teaches that the size of a condenser needs to be increased when using certain refrigerants, and that the ratio of the volume of the condenser to the evaporator can be 1.5 (par. 3).
Wiggs teaches that a greater refrigerant charge is needed in the system during the cooling mode than in the heating mode, thus refrigerant would drain from the receiver into the system during cooling and then fill back in to the receiver during heating (col. 12, 35-45).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Berg, in view of Tiara and Wiggs, to size the condenser and evaporator as needed depending upon the type of refrigerant used, and to ensure that the system has the proper amount of refrigerant charge depending upon whether it is in heating or cooling mode.

Response to Applicant’s Remarks
Applicant’s amendments and remarks have been carefully considered but are not deemed persuasive. In view of the new grounds of rejection.
. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/HENRY T CRENSHAW/           Primary Examiner, Art Unit 3763